Title: From James Madison to James Monroe, 7 April 1821
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Montpellier Apl. 7. 1821
                
                I have recd. your favor of the 31. ult. The retrospective claim for Newspapers has been made on me, in one instance only, since I was out of office. A printer in Vermont sent me a charge for a weekly paper during my term of 8 years, several years after I was out of office. I answered that I had never subscribed for the paper, and had always supposed it to have been forwarded without pecuniary views. The reply was that the original Editor had died, & that the paper had been continued by his successor, on the ground that my name was on the list, and in expectation of payment. The correspondence ended with a suggestion on my part, that the original printer, whose Books had passed into the new hands, had probably never meant to make a charge; but that I would pay for the period subsequent to his death, as it was alledged that the paper had been continued with that expectation. No further answer has been recd. and the lapse of time makes it probable that the claim is abandoned. I may add that at the expiration of the first four years, an acct. was presented by Poulson, whose paper had been regularly sent without a sanction. I declined paying it, as it was not legally due and had certainly no plea of any other sort. He stated that it had been sent to every President from the commencement of the Govt. and had been understood that its continuance was a matter of course. I then paid for it. It was sent afterwards, as long as I remained at Washington. But no charge has ever been made for it. Since I have been out of office, several papers gratuitously sent before have been continued, and several others

from other presses have been sent me, some regularly some occasionly, for which no charge has been made, as yet at least. I shd. have put a stop to most of them, but from the delicacy which has swayed you.
                I attended the meeting of the University Visitors the first of the month. It appears that the buildings will be compleated for opening it next year, or at farthest the Spring following: But unless the loan from the State can be changed into a gift, the annuity of 15.000 Dolrs will not be liberated for a long period, & in the meantime professors cannot be engaged. The hope of this liberality from the Genl. Assembly, depends a good deal on the payment of the State claims on the Genl. Govt. We are much interested therefore in this payment both as to the amount and the time of it. As far as it can be accelerated, with propriety, a very essential service will be rendered to the Institution. Mr. Jefferson will probably write to you on the subject. I left him quite well & several years younger in Constitution & appearance, than he was in April last. We have I fear lost all our fruit, the peaches & cherries certainly. When do you mean to leave the City? & give us the pleasure of seeing you. We hope you will be accompanied as heretofore. With our best wishes for you all Yrs. truly & respectfully.
                
                    James Madison
                
            